DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santelli (US Pub No. 2014/0261459).
	Regarding claims 1 and 18, Santelli discloses (Figures 6-7) a bi-flow nasal stent (60) for dilating the nostrils of a nose (Paragraphs 0007 and 0039) comprising: first and second tube-like elements (see annotated figure below); and a bridge (65) connecting the first and second tube- like elements (Figures 6-7); wherein each of the first and second tube-like elements comprises a distal end, a proximal end, and a lumen extending therebetween (clearly shown in Figures 6-7), and further wherein each of the first and second tube-like elements comprises top side, a medial side, a bottom side, and a lateral side collectively forming the tube-like element (clearly shown in Figures 6-7); wherein the bridge connects the proximal end of the medial side of the first tube-like element to the proximal end of the medial side of the second tube- like element (clearly shown in Figures 6-7); and wherein each of the first and second tube-like elements comprises first and second V-shaped cutouts at the distal end of the tube-like element (clearly shown in Figures 6-7) (see annotated figure below), with the first V-shaped cutout extending proximally in the top side of the tube-like element and the second V-shaped cutout extending proximally in the bottom side of the tube-like element (clearly shown in Figures 6-7) (Paragraph 0039), with the first and second V-shaped cutouts being diametrically opposed to one another so as to divide each of the tube-like elements into a medial side portion and a lateral side portion (clearly shown in Figures 6-7), with the medial side portion and the lateral side portion being connected together by a pair of diametrically- opposed connecting elements (see annotated figure below) (Paragraph 0039), and positioning the first and second tube-like elements in the nostrils of the nose (Paragraphs 0007 and 0039). 



    PNG
    media_image1.png
    698
    806
    media_image1.png
    Greyscale



Regarding claim 3, wherein the distal ends of the first and second tube- like elements are smaller than the proximal ends of the first and second tube-like elements (see annotated figure below).






    PNG
    media_image2.png
    640
    571
    media_image2.png
    Greyscale



















	Regarding claim 4, wherein the bridge is U-shaped (clearly shown in Figures 6-7). 
	Regarding claim 5, wherein the bridge is formed integral with the first and second tube-like elements (Paragraph 0039). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Santelli (US Pub No. 2014/0261459) as applied to claim 1 above, and further in view of Hellman (US Pub No. 2020/0206547).
Regarding claims 2 and 10-11, Santelli discloses all of the elements of claim 1 above except for wherein the first and second tube-like elements comprise a soft resilient material, wherein the diametrically-opposed connecting portions act as spring hinges to allow the medial side portions and the lateral side portions to spring towards and away from one another, whereby to allow the tube-like elements to conform to the anatomy of the nostrils, with the medial side portions applying a force to the septum of the nose and the lateral side portions applying a force to the lateral side walls of the nostrils and wherein the diametrically-opposed connecting portions comprise resilient living hinges.
Hellman, in the same field of endeavor, teaches (Figures 1a-1d) a nasal insert (1) that includes holder members (3) made of a soft resilient or elastic material (Paragraph 0051). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tube-like elements of Santelli to have been made of a soft resilient or elastic material as taught by Hellman, in order to have the nasal insert to adapt to different shapes of nostrils, thereby provide a wide range of use for a single size of the nasal insert (Hellman, Paragraph 0051). 
[Since Santelli modified by Hellman as a whole discloses all of the structural elements in the same arrangement as claimed and also, the nasal insert is made of a soft resilient or elastic material, then Santelli modified by Hellman would result in the diametrically-opposed connecting portions to act as spring hinges to allow the medial side portions and the lateral side portions to spring towards and away from one another, whereby to allow the tube-like elements to conform to the anatomy of the nostrils, with the medial side portions applying a force to the septum of the nose and the lateral side portions applying a force to the lateral side walls of the nostrils. Also, Santelli modified by Hellman would result in the diametrically-opposed connecting portions to comprise hinges (61, 62) (Santelli, Figures 6-7) that are resilient or elastic]


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Santelli (US Pub No. 2014/0261459) as applied to claim 1 above, and further in view of MacDonald (US Pub No. 2009/0093840).
Regarding claims 6-9, Santelli discloses all of the elements of claim 1 above except for wherein each of the first and second tube-like elements comprises a nub extending radially outboard of the tube-like element, wherein the nubs are formed integral with the first and second tube-like elements, wherein each of the nubs extends radially outward from the point at which the top and medial sides meet and wherein each of the nubs extends radially outward from the medial side of a tube-like element.
MacDonald, in the same field of endeavor, teaches (Figures 12-18) a nasal insert (Figure 12) that includes a nub (124) extending radially outboard of the tube-like element (clearly shown in Figure 12), wherein the nub is formed integral with the nasal insert (Paragraph 0047), wherein each of the nubs extends radially outward from the point at which the top and medial sides meet (clearly shown in Figure 13) (Paragraph 0045) and wherein each of the nubs extends radially outward from the medial side of the nasal insert (clearly shown in Figure 13) (Paragraph 0045). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second tube-like elements of Santelli to have included a nub extending radially outboard of the tube-like element, wherein the nubs are formed integral with the first and second tube-like elements, wherein each of the nubs extends radially outward from the point at which the top and medial sides meet and wherein each of the nubs extends radially outward from the medial side of a tube-like element as taught by MacDonald, in order to aid in reshaping the nasal air space to allow greater airflow to be inhaled through the nasal pathway (MacDonald, Paragraph 0045). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Santelli (US Pub No. 2014/0261459) as applied to claim 1 above.
Regarding claim 12, Santelli discloses all of the elements of claim 1 above except for wherein each of the tube-like elements is approximately 10 millimeters in length, and further wherein each of the connecting portions is approximately 3 millimeters in length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Santelli to have each of the tube-like elements to be approximately 10 millimeters in length, and each of the connecting portions to be approximately 3 millimeters in length since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Santelli (US Pub No. 2014/0261459) as applied to claim 1 above, and further in view of Benson (US Pub No. 2009/0054923).
Regarding claims 13-17, Santelli discloses all of the elements of claim 1 above except for a spring clip which overlies the bridge and extends into the lumens of the two tube- like elements, wherein the spring clip comprises a spring clip bridge and a pair of spring clip legs, wherein the spring clip bridge overlies and is adhered to the bridge, and further wherein the spring clip legs extend into the lumens of the two tube-like elements and adhere to the medial sides of the two tube-like elements, wherein the spring clip legs provide a medially- directed force to the medial sides of the two tube- like elements, so that when the bi-flow nasal stent is inserted into the nostrils of the user, the spring clip presses the two tube-like elements against the septum of the user, whereby to help hold the bi-flow nasal stent in the nostrils of the user, wherein the spring clip bridge sits proximal to the bridge, and the spring clip legs sit internal to the two tube-like elements, so that the bridge and the two tube-like elements sit between the spring clip and the tissue of the patient and wherein the spring clip is formed out of a material which is harder and less conforming than the material which is used to form the bridge and the two tube-like elements.
Benson, in the same field of endeavor, teaches (Figures 1-5) a nasal insert (11) that includes a spring clip (12) which overlies the bridge (15) (clearly shown in Figure 5) and extends into the lumens of the two tube- like elements (13) (clearly shown in Figure 5), wherein the spring clip comprises a spring clip bridge and a pair of spring clip legs (clearly shown in Figure 2) [Forms a U-shape], wherein the spring clip bridge overlies and is adhered to the bridge (Figure 5) (Paragraphs 0027-0031), and further wherein the spring clip legs extend into the lumens of the two tube-like elements  (clearly shown in Figure 5) and adhere to the medial sides of the two tube-like elements (Figure 5) (Paragraphs 0027-0031), wherein the spring clip legs provide a medially- directed force to the medial sides of the two tube- like elements, so that when the bi-flow nasal stent is inserted into the nostrils of the user, the spring clip presses the two tube-like elements against the septum of the user, whereby to help hold the nasal insert in the nostrils of the user (Paragraphs 0027-0031), wherein the spring clip bridge sits proximal to the bridge (clearly shown in Figure 5), and the spring clip legs sit internal to the two tube-like elements (clearly shown in Figure 5), so that the bridge and the two tube-like elements sit between the spring clip and the tissue of the patient  (Figure 5) (Paragraphs 0027-0030) and wherein the spring clip is formed out of a material (Steel) which is harder and less conforming than the material (Latex-silicone) which is used to form the bridge and the two tube-like elements (Paragraph 0028) [Steel is harder and less conforming than latex-silicon]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nasal insert of Santelli to have included a spring clip which overlies the bridge and extends into the lumens of the two tube- like elements and wherein the spring clip comprises a spring clip bridge and a pair of spring clip legs as taught by Benson, in order to prevent accidentally dislodgement of the nasal insert and thereby minimize the risk of the nasal insert falling from the nasal passages and into the mouth which may cause choking (Benson, Paragraph 0031). 
[Santelli modified by Benson as a whole would result in the nasal insert to include a spring clip which overlies the bridge and extends into the lumens of the two tube- like elements, wherein the spring clip comprises a spring clip bridge and a pair of spring clip legs, wherein the spring clip bridge overlies and is adhered to the bridge, and further wherein the spring clip legs extend into the lumens of the two tube-like elements and adhere to the medial sides of the two tube-like elements, wherein the spring clip legs provide a medially- directed force to the medial sides of the two tube- like elements, so that when the bi-flow nasal stent is inserted into the nostrils of the user, the spring clip presses the two tube-like elements against the septum of the user, whereby to help hold the bi-flow nasal stent in the nostrils of the user, wherein the spring clip bridge sits proximal to the bridge, and the spring clip legs sit internal to the two tube-like elements, so that the bridge and the two tube-like elements sit between the spring clip and the tissue of the patient and wherein the spring clip is formed out of a material which is harder and less conforming than the material which is used to form the bridge and the two tube-like elements]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771